DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Initiated Interview

The current claims filed 02/06/2021 in the instant application are similar to the claims filed 06/07/2018 in prior-filed application 15/495,561, which were rejected according to final rejection issued 08/23/2018. For compact prosecution, Examiner provided the Applicant’s representative, attorney Colin M. Fowler, a proposed amendment on September 6, 2021 via fax and a copy of the proposed amendment via email on September 7, 2021.  Unfortunately, on September 10, 2021, the Examiner was told that the proposed amendment is not acceptable.
	The limitations of current claims in the instant application that correspond to the limitations of claims filed 06/07/2018 in prior-filed application 15495561 and rejected as indicated in the final rejection issued on 08/23/2018 in prior-filed application and discussed below, wherein Examiner’s responses to Applicant’s remarks are indicated in “response to arguments” in the final rejection issued on 08/23/2018 (hereinafter referred to as “response to arguments”. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bovenschulte et al. (U.S 2007/0136753 A1) in view of Hendricks et al. (U.S 2003/0145323 A1).
Note: all documents that are directly or indirectly incorporated by references in their entireties in Bovenschulte including 2005/0149988 (hereinafter referred to as Thomas), 2002/0056087 (hereinafter referred to as Berezowski) - see include, but are not limited to, paragraphs 0035, 0096; Berezowski: paragraphs 0034, 0035, 0077, are treated as part of the specification of Bovenschulte (see MPEP 2163.07 (b)).
	Similarly, all documents that are fully incorporated by references in Hendricks are treated as part of the specification of Hendricks.

Regarding claim 1, Bovenschulte discloses a computer-implemented method for determining measurable responses to broadcast events, comprising: 
 	storing, in memory, a broadcast event history, the broadcast event history including metadata of a plurality of broadcast events (storing in memory at the receiving device or remote device a broadcast event history including metadata of plurality of broadcast event such as real time rating, number of viewing, recording, popularity rating of each broadcast event, etc. – see include, but are not limited to, Bovenschulte: figures 1-6, 11, 13, paragraphs 0049, 0054-0056, 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0054, 0052); 
 	identifying, by a processor from the metadata, a first time stamp for a first broadcast event of the plurality of broadcast events and a second time stamp for a second broadcast event of the plurality of broadcast events, each broadcast event respectively including a medium and a channel (identifying by the processor/microprocessor/processing circuitry from the metadata comprises program guide data, rating data, viewing time information/time stamp/time slot, etc. a first time information/time stamp/time slot for first broadcast event/program/title, and a second time information for second broadcast program event/name/title,  each broadcast event respectively including a medium such video, audio, program, category, etc. and a channel that providing the broadcast event/program/title– see include, but are not limited to, Bovenschulte: figures 1-6, 11, 13, paragraphs 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104);
 	determining a quantifiable information to tie to the first and second broadcast events, the quantifiable information including any of: views, downloads, phone calls, clicks, purchases, sign-ups, signatures, logins, or application interactions (e.g., determining number of actions, selections, views, recording, audience size/rating for the first and second broadcast event – see include, but are not limited to, Bovenschulte: figures 1-6, 11, 13, paragraphs 0039, 0051, 0054-58, 61-62, 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0057, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104); 
 	receiving, by the memory, a plurality of quantifiable information performance history data including the quantifiable information measured as a function of time (receiving, by the memory/storage device, a plurality of information performance history data such as number of views, recordings, selections, etc. measured/collected as a function of time such as rating/audience size, actions for event from at different times/time slots - see include, but are not limited to, Bovenschulte: figures 1-6, 11, 13, paragraphs 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104) ; 
 	assigning, by the processor, a first time period to the first broadcast event and a second period of time to the second broadcast event based upon a recorded time of a change in the quantifiable information in the quantifiable information performance history data subsequent to a conclusion of each respective broadcast event, wherein the first and second time periods are temporal periods after the first and second timestamp respectively (assigning time periods to respective broadcast events based on information collected in past events or number of times programs have been played or based on programs watched - see include, but are not limited to, Bovenschulte: paragraphs 0037, 0039, 0042, 0094, 0115; Berezowski: paragraphs 0089, 0099, 0102, figures 15, 18; Thomas: paragraph 0055; and discussion in “response to arguments” above); 
 	assigning, by the processor, a first portion of the quantifiable information performance history to the first broadcast event, the first portion associated with the first time period; 
 	Attorney Docket No. 122768-8001.US01 assigning, by the processor, a second portion of the quantifiable information performance history to the second broadcast event, the second portion associated with the second time period; 
 	comparing, by the processor, the first portion to the second portion; and determining, by the processor, an effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said comparing of the first portion and the second portion (assigning, by the processor/microprocessor/processing circuitry, a first time period/slot/duration to the first broadcast event/program and second/another time period/slot to second broadcast event/program based on the recorded time of the change in audience size/audience rating/number of selection after/subsequent to each broadcast event/program, where the assigned time period/slot is after the first and second time stamp/information associated with viewing/accessed information; assigning/adding by the processor a number of views/audience size, etc. to each of the program/broadcast event/title and comparing, by the processor, number of views/audience size, etc. of first portion and second portion associated with the first and second program/broadcast event and determining, by the processor an effectiveness rating or popularity rating (e.g., top five, top ten program, etc. at particular timeframe), higher/lower rating between the first and second programs/title/events based on the comparing between the number of access/audience size, etc. associated with first and second program/events - see include, but are not limited to, Bovenschulte: figures 1-6, 11, 13, paragraphs 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104 and discussion in “response to arguments”).
	Bovenschulte does not explicitly discloses the quantifiable information is in metric.
	Hendricks discloses storing broadcast event history including metadata of a plurality of broadcast events (e.g., time of selection/accessing/viewing, number of views, etc.), identifying, by a processor from the metadata, a first time stamp for a first broadcast event (time information/slot for first broadcast event such as program, category, news, etc.) and second time stamp for second broadcast event, each broadcast event respectively including a medium (video, news, movies, content type) and a channel; determining a quantifiable metric (e.g., program watched matrix) to tie to  the first and second broadcast event, quantifiable metric including any of number of views, clicks, etc. (see include, but are not limited to, figures 6b, 8, 27, 28, 32, paragraphs 0151-0161, 0164, 0179, 0438, 0452-0453, 0460);
 	receiving, by the memory, a plurality of quantifiable metric performance history data including the quantifiable metric measured as a function of time; assigning, by the processor, a first time period to the first broadcast event and a second period of time to the second broadcast event based upon a recorded time of a change in the quantifiable metric in the quantifiable metric performance history data subsequent to a conclusion of each respective broadcast event, wherein the first and second time periods are temporal periods after the first and second timestamp respectively; assigning, by the processor, a first portion of the quantifiable metric performance history to the first broadcast event, the first portion associated with the first time period; assigning, by the processor, a second portion of the quantifiable metric performance history to the second broadcast event, the second portion associated with the second time period; comparing, by the processor, the first portion to the second portion; and determining, by the processor, an effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said comparing of the first portion and the second portion (processor at the receiver or headend receives the history information in the broadcast events/program watched matrices associated with each broadcast event/program/category, assigning corresponding time period/slot in menu for each broadcast event based on the collected viewing/accessing information; and assigning weight/rating information for each program/event and comparing the rating/number of access/weights between the events/titles/program to determine the effectiveness/highest rating between the programs/events – see include, but are not limited to, figures 6b, 8, 27, 28, 32, paragraphs 0151-0161, 0164, 0179, 0234, 0316-0317, 0320, 0323, 0435, 0438, 0452-0453, 0460, 484 and discussion in “response to arguments” above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bovenschulte with the teachings including quantifiable matric for broadcast event as taught by Hendricks in order to yield predictable results such as to be managed/tracked/archived easily (see for example, Hendricks: paragraphs 0316, 0317, 0438, 0453).
(see also U.S 2011/0289422: paragraphs 0111, 0151, 0203, 0206-0211 the teaching of determining rating/data based on quantifiable metric for program event and using information to determine popularity rating between programs; or U.S 2011/0119595: paragraphs 0039, 0042)

Regarding claim 2, the limitations that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claim 1. In particularly, Bovenschulte in view of Hendricks discloses a computer-implemented method for determining measurable responses to broadcast events, comprising: receiving, by a memory, a plurality of quantifiable metric performance history data including a quantifiable metric measured as a function of time (e.g. interaction to track selections of events for user profile, usage history or to target/predict content – see discussion in “response to arguments”); 
 	assigning, by a processor, a first time period to the first broadcast event and the second period of time to a second broadcast event, each broadcast event respectively including a timestamp, a medium, and a channel, wherein a length for each of the first and second time periods is assigned based upon a recorded time of a change in the quantifiable metric in the quantifiable metric performance history data subsequent to the timestamp of each respective broadcast event (length/duration/time window/period for each of the first and second time periods associated with respective event is based on updating/modification of demand/request/audience size and/or popularity such as program/event with updated high popularity/demands, recorded time is assigned a longer time than program with low demand/rating/audience size, etc. – see include, but are not limited to, Bovenschulte: paragraphs 0040, 0049, 0054-0055, 0093,-0094, 0101-0103, 0122; Hendricks: paragraphs 0179, 0181, 0399, 0453, 0460) , wherein the first and second time periods are temporal periods after each of the first and second broadcast events conclude (based on past events, number of times the programs have been played, program watched) respectively (see discussion in claim 1 and “response to arguments”); 
 	assigning, by the processor, a first portion of the quantifiable metric performance history to the first broadcast event, the first portion associated with the first time period; assigning, by the processor, a second portion of the quantifiable metric performance history to the second broadcast event, the second portion associated with the second time period; comparing, by the processor, the first portion to the second portion; and determining, by the processor, an effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said comparing of the first portion and the second portion (see include, but are not limited to, discussion in the rejection of claim 1, Bovenschulte: figures 1-6, 11, 13, paragraphs 0037, 0039-0040, 0056, 0058, 0062, 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104; Hendricks: figures 6b, 8, 27, 28, 32, paragraphs 0151-0161, 0164, 0179, 0234, 0316-0317, 0320, 0323, 0438, 0452-0453, 0460, 484 and discussion in “response to arguments”). 

Regarding claim 3, Bovenschulte in view of Hendricks discloses the method of claim 2, wherein the quantifiable metric are any of key performance indicators (KPIs) including views to a website or an application, sign-ups of the website or an application, downloads of an application, clicks on the website or application, verified purchases, signatures, 122768-8001.US01/135348696.1 -21- Attorney Docket No. 122768-8001.US01logins to the website or application, phone calls, and detected user activity on the website or application (e.g., click on application/program, log in, download, views to website or application/program and/or purchase, etc. – see include, but are not limited to, Bovenschulte: paragraphs 0013, 0052, 0118; Berezowski: paragraphs 0091, 0107; Thomas: figures 4-9; Hendricks: paragraphs 0151-0161, claim 2, figures 27, 32).  

Regarding claim 4, Bovenschulte in view of Hendricks discloses the method of claim 2, wherein the medium is any of: print; picture; video; audio; or multimedia; and the channel is any of: a website; a television channel; a streaming video or video on demand service; a podcast personality; a radio station; or signage (see include, but are not limited to, Bovenschulte: figures 4, 6, 9, paragraphs 0004, 0033, 0070, ; Berezowski: figures 6-18; Thomas: figures 4-9, paragraphs 0057, 0061; Hendricks: paragraphs 0151-0161, claim 2, figures 27, 32). 

Regarding claim 5, Bovenschulte in view of Hendricks discloses the method of claim 2, further comprising: updating, in the memory, the quantifiable metric performance history data; updating, by the processor, the first portion and the second portion based on said updating of the quantifiable metric performance history data; and determining, by the processor, an updated effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said updating of the quantifiable metric performance history data and the first and second portions (updating the metric/number of views/selections, audience size, etc. in the tracked/collected history data and updating the number of views/selections and/or audience size/rating for first and second program/broadcast event and updating the popularity rating/popularity list of program based on the change of rating/selecting/viewing for each event - see include, but are not limited to, Bovenschulte: paragraphs 0040, 0049, 0054-0055, 0093,-0094, 0101-0103, 0122; Berezowski: figures 10-18; Thomas: figures 9-12; Hendricks: paragraphs 0179, 0181, 0399, 0453, 0460).

Regarding claim 6, Bovenschulte in view of Hendricks discloses the method of claim 2, wherein each broadcast event further includes an emotional tone and the emotional tone is used as a further basis for said determining an effectiveness rating (emotional tone is interpreted as interest/rating level/recommendation and/or audience size, for event/program that is used for determining an effectiveness rating/popularity rating – see include, but are not limited to, Bovenschulte: figures 4-6, paragraphs 0017, 0117, 0121, 0122, Thomas: paragraphs 0067, 0070, 0074: Berezowski: paragraphs 0105, 0071,; Hendricks: paragraphs 0440, 0486). 

Regarding claim 7, Bovenschulte in view of Hendricks discloses the method of claim 2, wherein each broadcast event further includes an event length and the event length is used as a further basis for said determining an effectiveness rating (see include, but are not limited to, Bovenschulte: paragraphs 0122, 0040; Ser. No. 09/860,892: paragraph 0060; Hendricks: paragraphs 0241). 122768-8001.US01/135348696.1 -22- Attorney Docket No. 122768-8001.US01 

Regarding claim 8, Bovenschulte in view of Hendricks discloses the method of claim 2, wherein budget, day of week, national or local availabilities, inventory status, age suitability, or spending timeframe is used as a further basis for said determining an effectiveness rating (see include, but are not limited to, Bovenschulte: paragraphs 0122, 0040; Ser. No. 09/860,892: paragraph 0060; Thomas: paragraph 0070; Hendricks: paragraphs 0241). 

Regarding claim 9, Bovenschulte in view of Hendricks discloses the method of claim 2, further comprising: submitting one or more orders to media platforms based on the effectiveness rating (submitting/changing/modifying the orders of programs to media platforms/user equipment based on the effectiveness/popularity rating – see include, but are not limited to, Bovenschulte: figures 4, 14, paragraphs 0008-0015; Thomas: figures 10a-11; Bovenschulte: figures 13-14, 18-20; Hendricks: paragraph 0484, 0468). 

Regarding claim 10, the limitations that correspond to the limitations of claim 1 and claim 2 are analyzed as discussed in the rejection of claims 1 and 2. Particularly, Bovenschulte in view of Hendricks discloses computer-implemented method for determining measurable responses to broadcast events, comprising: 
 	receiving, by a memory, a plurality of quantifiable metric performance history data including a quantifiable metric measured as a function of time; 
 	receiving, by the memory, a broadcast event history including metadata of a plurality of broadcast events, the broadcast events each having a timestamp, a channel, and a medium, wherein each of the timestamps, channels, and mediums are varied across the plurality of broadcast events; 
 	assigning, by a processor, an effectiveness period to each of the broadcast events, wherein the effectiveness period of each broadcast event is a period of time after a conclusion of each respective broadcast event; and 
 	determining an effectiveness rating of each of the timestamps, channels, and mediums based on a status of the quantifiable metric during the effectiveness period of each of the broadcast events (status of the quantifiable metric could be interpreted as number of viewings, selections, audience size, rating information, etc. - see include, but are not limited to, discussion in the rejection of claim 1, Bovenschulte: figures 1-6, 11, 13, paragraphs 0061-0062, 0094, 0101, 0115, 0118, 0122; Thomas: figures 4, 10a, 11-13, paragraphs 0055, 0070; Berezowski: figures 3-4, 10-18, paragraphs 0085-0089, 0098, 0102-0104; Hendricks: figures 6b, 8, 27, 28, 32, paragraphs 0151-0161, 0164, 0179, 0234, 0316-0317, 0320, 0323, 0438, 0452-0453, 0460, 484). 

Regarding claim 11, Bovenschulte in view of Hendricks discloses the method of claim 10, wherein the quantifiable metric are any of key performance indicators (KPIs) including views to a website or an application, sign-ups of the website or an application, downloads of an application, clicks on the website or application, verified purchases, signatures, logins to the website or application, phone calls, and detected user activity on the website or application (see similar discussion in the rejection of claim 3). 

Regarding claim 12, Bovenschulte in view of Hendricks discloses the method of claim 10, wherein the medium is any of: print; picture; video; audio; or 122768-8001.US01/135348696.1 -23- Attorney Docket No. 122768-8001.US01multimedia; and the channel is any of: a website; a streaming video or video on demand service; a television channel; a podcast personality; a radio station; or signage (see similar discussion in the rejection of claim 4). 

Regarding claim 13, Bovenschulte in view of Hendricks discloses the method of claim 10, wherein each broadcast event further includes an emotional tone and an event length, and wherein said determining includes determining the effectiveness rating for the emotional tone and the event length (see similar discussion in the rejection of claims 6-7). 

Regarding claim 15, Bovenschulte in view of Hendricks discloses the method of claim 10, further comprising: determining a combination effectiveness rating for each combination of the timestamp, the medium, and the channel (determining a combination ranking/rating for each combination of timestamp, time information in program/accessed time, medium such as type of content, title, and channel that provided the content – see include, but are not limited to, Bovenschulte: figures 4, 5, 6, 10-12, paragraphs 0046-0049, 0053, 0056, 0063, 0094, 0102, 0122, 0119-0120; Thomas, paragraph 0070; Berezowski: figures 10-16; Hendricks: paragraphs 0164, 0185).

Regarding claim 17, Bovenschulte in view of Hendricks discloses the method of claim 15, further comprising: determining a positive or negative combinatorial effect of two or more broadcast events with substantially similar timestamps based on the combination effectiveness ratings (determining a positive or negative combinational effect of two or more broadcast events/program listings with substantially similar timestamp/time information such as weight factor/priority, real time rating and/or audience rating/viewing/size, popularity rating on the list, etc. based on the combination of ratings of selections of one or more viewers/audiences – see include, but are not limited to, Bovenschulte: paragraphs 0047-0049, 0055, 0101-0102, 0111, 0122; Thomas: figures 10a-11, paragraph 0070; Berezowski: figures 8-18) . 122768-8001.US01/135348696.1 -24- Attorney Docket No. 122768-8001.US01 

Regarding claim 18, Bovenschulte in view of Hendricks discloses the method of claim 10, further comprising: supplementing the quantifiable metric performance history data with household level set-top box data from a data aggregator (supplementing/adding/increasing/updating/modifying the metric performance history data such as number of views, recording, selections, etc. with set top box data from a data aggregator/combine  number of views/selections in household level – see include, but are not limited to, Bovenschulte: paragraphs 0068, 0094; Berezowski: figures 3-4, 17-19, paragraphs 0091, 100-105; Hendricks: figures 27, 32, paragraphs 0033, 0110, 0203, 0441). 

Regarding claim 19, Bovenschulte in view of Hendricks discloses the method of claim 10, further comprising: identifying, within the quantifiable metric performance history data, a regime change; and dynamically determining a cutoff of the quantifiable metric performance history data based on the regime change (regime change could be interpreted as change of user, change of selection and/or change of program, rating period, change of device/platform, etc. and the dynamically/changing determining a cutoff of the performance history data, number of views, user size, demands, selections, etc. based on the program change, user change, selection change, etc. – see include, but are not limited to, Bovenschulte: paragraphs 0047-0055, 0068, 0094, 0103, 0106, 0120; Berezowski: figures 3-4, 17-19, paragraphs 0091, 100-105; Thomas, paragraph 0072, Hendricks: figures 27, 32, paragraphs 0319, 0361, 0453). 

Regarding claim 20, Bovenschulte in view of Hendricks discloses the method of claim 19, further comprising: determining that the a portion of the quantifiable metric performance history data before the cutoff as a baseline portion and the quantifiable metric performance history data after the cutoff is an active portion; and generating a campaign rating based on a comparison between the active portion to the baseline portion (portion of data based on historical popularity rating/predictive popularity rating before the cutoff/start of event as baseline portion/baseline popularity rating and rating/selection/views, etc. after the start of program/cutoff is an active/actual portion, and generating campaign/period rating based on a comparison between the active/actual portion and baseline/default portion – see include, but are not limited to, Bovenschulte: paragraphs 0036, 0049, 0055, 0120).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bovenschulte et al. (U.S 2007/0136753 A1) in view of Hendricks et al. (U.S 2003/0145323 A1) as applied to claim 10 and further in view of Wiser et al. (U.S 2010/0031162 A1).

Regarding claim 14, Bovenschulte in view of Hendricks discloses the method of claim 10, further comprising: determining, for each combination of the timestamp, the channel and the medium, an associated cost (see include, but are not limited to, Hendricks: paragraphs 0151-0160, 0184-0185, 0271, 0315, 0342); and assigning a weight to each effectiveness rating based on an inverse relationship to the associated information such as demands, audience size, etc. – see include, but are not limited to, Bovenschulte: paragraphs 0047-0049; Hendricks: paragraphs 0342-0343, 0437). However, Bovenschulte in view of Hendricks does not explicitly disclose assigning a weight based on inverse relationship to associated cost.
	Wiser discloses determining, for each combination of timestamp, the channel and the medium (selected time, channel/network transmission and medium such as video, audio, multicast, unicast, etc.), and associated cost (cost of transmission); and assigning a weight (factor/priority)to rating/ranking based on an inverse relationship to associated cost is well-known in the art. See for example, U.S 2010/0031162 A1: paragraphs 0105-0106, 0149, 0151, 0158, 0164-0165, 0198-200, 0205, 0367). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bovenschulte with the teaching including assigning weight based on inverse relationship to the associated cost as taught by Wiser in order to yield predictable result such as to provide content/broadcast event with lowest/effective/minimized cost (paragraphs 0180, 0199, 200). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bovenschulte et al. (U.S 2007/0136753 A1) in view of Hendricks et al. (U.S 2003/0145323 A1) as applied to claim 15 and further in view of Joh (U.S 8,789,109).

Regarding claim 16, Bovenschulte in view of Hendricks discloses the method of claim 15, further comprising: generating a model/technique/method to identify the combination effectiveness ratings of unrepresented combinations of the timestamp, the channel, and the medium are not represented by the plurality of broadcast events (identifying a method/technique/model to identify a combination effectiveness/popularity ratings of unrepresented combinations of time information/slot, the channel, and the medium/type of content are not represented/provided by broadcast events/titles/programs - – see include, but are not limited to, Bovenschulte: figures 4, 5, 6, 10-12, paragraphs 0046-0049, 0053, 0056, 0063, 0094, 0102, 0122, 0119-0120; Thomas, paragraph 0070; Berezowski: figures 10-16; Hendricks: paragraphs 0164, 0185). However, Bovenschulte in view of Hendricks does not explicitly disclose generating a hierarchical Bayes model to identify effectiveness rating. 
Joh discloses generating a hierarchical Bayes model (Bayesian model/network) to identify the combination effectiveness ratings of unrepresented combination of timestamp (e.g., watching time, watching time), the channel (watching channel), and the medium (type of data, genre, etc.) are not represented by the plurality of broadcast events (see include, but are not limited to, col. 4, line 63-col. 5, line 2, lines 15-65, col. 12, line 49-col. 13, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bovenschulte in view of Hendricks with the teaching including generating a hierarchical Bayes model as taught by Joh in order to yield predictable result such as to improve efficiency/accuracy for predicting and/or recommending future program/events to yield.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,257,572 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. Claims 1-20 of the instant application is broader in every aspect than the patent claims 1-20 and is therefore an obvious variant thereof.
	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 10257572.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10491951.  	Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-20 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-20 because for limitations in the instant claims (e.g., determining a quantifiable metric to tie to the first and second broadcast events…) that are not recited in patent claims are known by prior art (see for example, the prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 10491951.
	
	
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10939166.  	Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-20 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-20 because for limitations in the instant claims (e.g., determining a quantifiable metric to tie to the first and second broadcast events…) that are not recited in patent claims are known by prior art (see for example, the prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 10939166.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanks et al. (U.S 8,458,745 B2) discloses amalgamation of user data for geographical trending.
Anand et al. (U.S 2008/0140524 A1) discloses system for generating a smart advertisement based on a dynamic file and a configuration file.
Duggal et al. (U.S 2009/0132346 A1) discloses modifying broadcast media ad campaigns.
Campbell et al. (US 20120278179) discloses systems and methods for deducing user information from input device behavior.
Murahashi et al. (US 8108886) discloses receiving apparatus and receiving method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
September 10, 2021